Case 1:20-cv-21254-BB Document 47-10 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                      EXHIBIT 9
Case 1:20-cv-21254-BB Document 47-10 Entered on FLSD Docket 07/02/2021 Page 2 of 2


    From:              David B.
    To:                TradingAndMarkets; TMOIGLOG
    Subject:           Advice on Registering as a Broker Dealer
    Date:              Monday, December 31, 2018 10:16:48 AM




   Good morning,

   I have established a new private corporation that will have fewer than 100 shareholders, no intention to go public,
   and start-up capital of less than $100,000. There have not yet been any transactions caused by the corporation but it
   will be primarily engaged in investing in securities. Will I need to register this corporation as a broker-dealer?

   Kind regards,

   David
